UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7610


ALPHONZA LEONARD PHILLIP THOMAS, III,

                Plaintiff - Appellant,

          v.

OFFICER PORCHER; OFFICER HOPKINS; OFFICER SOLOMON,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-00223-TDS-JEP)


Submitted:   March 27, 2015                 Decided:   April 6, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonza Leonard Phillip Thomas, III, Appellant Pro Se. William
L. Hill, James Demarest Secor, III, FRAZIER HILL & FURY, RLLP,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alphonza Leonard Phillip Thomas, III, appeals the district

court’s    order   denying      relief    on    his    42   U.S.C.    § 1983   (2012)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Thomas v. Porcher, No. 1:12-cv-00223-TDS-JEP

(M.D.N.C. Sept. 30, 2014).               We deny Thomas’ motion to appoint

counsel.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in    the   materials

before    this   court    and   argument       would    not   aid    the   decisional

process.

                                                                             AFFIRMED




                                          2